FORD, J.
Plaintiff brings this action for doing laundry work for defendant. She says that, while in the employ of defendant’s mother as cook, defendant asked her to do this extra work at a stipulated price. SEe was the only witness. Before defendant made any motion, and without hearing the defense, the court gave judgment for defendant. The plaintiff’s testimony was uncontradicted, is not opposed to the probabilities, and is not in its nature surprising or suspicious. Second Nat. Bank v. Weston, 172 N. Y. 250, 64 N. E. 949; Siegmeister et al. v. Lispenard Realty Co. (Sup.) 107 N. Y. Supp. 158; Hull v. Littauer, 162 N. Y. 569, 57 N. E. 102; Littlefield v. Lawrence, 83 App. Div. 327, 82 N. Y. Supp. 25; Kappes v. N. Y. City Ry. Co., 50 Misc. Rep. 534, 99 N. Y. Supp. 322; Lewis v. N. Y. City Ry. Co., 50 Misc. Rep. 535, 99 N. Y. Supp. 462; Johnson v. Doll, 11 Misc. Rep. 345, 348, 32 N. Y. Supp. 132; Bolster v. N. Y. City Ry. (Sup.) 113 N. Y. Supp. 770. The respondent appeals to matters outside the record, but they cannot be considered here.
The judgment should be reversed, and a new trial ordered, with costs to appellant to abide the event. All concur.